DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, it is indefinite because it depends from a canceled claim 4.
As to claim 25, the recitation “the magnetic metal mount” lacks clear antecedent basis.  
As to claim 26, the recitation “the magnetic metal mount” lacks clear antecedent basis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
As to claim 21, Miller discloses a charging assembly (see at least figures 1-3, 6, 8A, 8B, 21) comprising: a battery pack 10 comprising: a body 12; at least one of a magnet 22 or magnetic metal within the body; a battery 14 within the body; a receiver coil 36 (see paragraph [0082]) within the body and in electronic connection with the battery 14, the receiver coil 36 operable to receive an electric charge to charge the battery 14 (see paragraph [0082]); an emitter coil 26 (see paragraph [0026]) within the body 12 and in electronic connection with the battery 14, the emitter coil operable to provide a wireless electric charge from the battery 14 (see paragraph [0082]); wherein the at least one of the magnet 22 or magnetic metal does not block an electric flow path of either of the receiver coil 36 or the emitter coil 26 (see paragraphs [0074], [0078], and [0083]); a cellular telephone 200, the battery pack 10 magnetically connected to the cellular telephone 200 by the at least one of the magnet 22 or magnetic metal within the body 12, the emitter coil 26 in electronic communication with a receiver coil of the cellular telephone 200 (see paragraph [0075]); and further comprising mount 100 comprising four magnets 122 (see figure 21) or magnetic metal is a mount 100 attached to a rear of the cellular telephone 200, wherein the mount 100 defines a continuous opening 237, the opening 237 aligned with the receiver coil of the cellular telephone so as to not block an electric flow path between the emitter coil and the receiver coil of the cellular telephone (see paragraphs [0074], [0074], and [0083]).  Miller fails to disclose that the mount 100 is magnetic metal mount.  However, the mount 100 already comprises four metal magnets 122 (see figure 21).  In addition, the examiner takes Official Notice that such a magnetic metal mount is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Miller, such that 
As to claim 22, Miller discloses that the magnetic metal mount 100 (see figure 21) is adhered to the cellular telephone 200 (see paragraph [0078]).  
As to claim 23, Miller discloses that magnetic metal mount comprises a magnet 122 (see figure 21).
Claims 1-2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0069358) in view of Toya (US 2008/0111518).
As to claim 1, Miller discloses a battery pack 10 (see at least figures 1-3, 6, 8A, 8B) operable to wirelessly charge a battery powered device 200 (see at least figures 7, 8A, 8B) comprising: a body 12; at least one of a magnet or magnetic metal 22 within the body 12; a battery 14 within the body 12; a receiver coil 36 (see paragraph [0082]) within the body 14 and in electronic connection with the battery 14, the receiver coil 36 operable to receive an electric charge to charge the battery 14 (see paragraph [0082]); an emitter coil 26 (see paragraph [0026]) within the body 12 and in electronic connection with the battery 14, the emitter coil operable to provide a wireless electric charge from the battery 14 (see paragraph [0082]); and wherein the at least one of the magnet or magnetic metal 22 does not block an electric flow path of either of the receiver coil 36 or the emitter coil 26 (see paragraphs [0074], [0078], and [0083]).
Miller fails to disclose that the battery pack further comprises a proximity sensor, the proximity sensor operable to detect a proximity of the emitter coil of the battery pack to a receiver coil of the battery powered device; and wherein the proximity sensor is in communication with at least one light on an exterior of the body, the at least one light illuminating to provide an indication of proximity between the emitter coil of the battery pack to the receiver coil of the battery powered device so as to indicate a proper positioning of the battery pack when connected to the battery powered device.  Toya 
 As to claim 2, Miller discloses that the battery is rechargeable by a wired connection through a port of the body (see paragraphs [0069], [0071], and [0082]).
As to claim 6, Miller discloses that the battery powered device 200 is a cellular telephone (see paragraph [0102]).
As to claim 7, Miller discloses that the at least one of the magnet or magnetic metal defines an aperture 27 through its surface.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Toya as applied to claim 1 above, and further in view of Dow (US 2015/0303732).
As to claim 5, the combination of Miller and Toya fails to disclose that the proximity sensor measures a charging rate and compares the rate to an optimal charging rate programmed into a memory.  Dow discloses that a proximity sensor measures a charging rate and compares the rate to an optimal charging rate programmed into a memory (see paragraphs [0052], [0054], and [0055]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Toya as applied to claim 1 above and further in view of Esmaeili (US 2017/0093087).
As to claim 8, the combination of Miller and Toya does disclose connections between magnets 22 and 222 of the body 12, and the battery powered device 200, respectively (see Miller, at least figure 8A), but fails to disclose that a surface of the body 12 defines a recess, the recess sized to engage with a protruding at least one of a magnet or magnetic metal attached to the battery powered device 200.  Esmaeili discloses a surface of a first body 1010 (see at least figures 10A, 10B) defines a recess, the recess sized to engage with a protruding at least one of a magnet or magnetic metal 1002 attached to a second body 1000 (see paragraph [0059]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Esmaeili to the combination of Miller and Toya, in order to obtain more robust and/or protected charging contacts (as suggested by Esmaeili, paragraph [0003]).
Claims 9, 11, 16, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0069358) in view of Kim D I (KR 1608389B1; hereinafter simply referred to as Kim).
As to claim 9, Miller is discussed for similar reasons with respect to independent claim 1 as set forth above.  Miller further discloses a cellular telephone 200 (see paragraph [0102]), the battery pack 10 magnetically connected to the cellular telephone 200 by the at least one of the magnet or magnetic metal 22 within the body 12, the emitter coil 26 in electronic communication with a receiver coil of the cellular telephone 200 (see paragraph [0075]). 
Miller fails to disclose a case attached to the cellular telephone 200, and comprising at least one of a second magnet or magnetic metal, the second magnet or magnetic metal positioned between the case and the cellular telephone 200, and held in place between the case and the cellular telephone, the 
As to claim 11, the combination of Miller and Kim fails to disclose that the second magnet 21 or magnetic metal (see Kim) does not block an electric flow path between the emitter coil and the receiver coil of the cellular telephone.  However, Miller does suggest that the first magnet or magnetic metal 22 (see at least figure 3) does not block an electric flow path between the emitter coil 26 and the receiver coil of the cellular telephone 200 (see paragraphs [0074], [0078], and [0083]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Miller and Son, such that the second magnet or magnetic metal does not block an electric flow path between the emitter coil and the receiver coil of the cellular telephone, in order to prevent the transmitted charge from being degraded (as suggested by Miller).
As to claim 16, Miller discloses that the battery pack 10 is rechargeable by a wired connection through a port of the body 12 (see paragraphs [0069], [0071], and [0082]).

As to claim 25, Miller discloses that the magnetic metal mount 100 is adhered to the cellular telephone 200 (see paragraph [0078], figure 21).
As to claim 26, the combination of Miller and Kim discloses that the magnetic metal mount 21 (see Kim) is adhered to the case 20.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0069358) in view of Kim D I (KR 1608389B1; hereinafter simply referred to as Kim) as applied to claim 9 above and further in view of Toya.
As to claim 17, Miller fails to disclose that the battery pack further comprises a proximity sensor, the proximity sensor operable to detect a proximity of the emitter coil of the battery pack to a receiver coil of the cellular telephone.  Toya discloses that a battery pack 10 (see at least figures 1-3, 6, 8) further comprises a proximity sensor 16 (see figure 6), the proximity sensor 16 operable to detect a proximity of an emitter coil 11 of the battery pack 10 to a receiver coil 21 of a cellular telephone 20. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Toya to Miller, in order to indicate to the user a proper positioning of the battery pack when connected to the battery powered device (as suggested by Toya).
As to claim 18, the combination of Miller and Toya discloses that the proximity sensor 16 (see Toya, figure 6) is in communication with at least one light 17 on an exterior of the body, the at least one light illuminating to provide an indication of proximity between the emitter coil 11 of the battery pack 10 to the receiver coil 21 of the cellular telephone 20.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kim as applied to claim 9 above and further in view of Esmaeili (US 2017/0093087).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-9, 11, 16-19, 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, applicant asserts that “Initially, Miller solves the problem of ensuring proper positioning of the battery pack by having multiple small magnets on both the battery pack and the device. The two can only be connected in one single way, and thus there is no need for the proximity sensor to identify when the device is properly placed. This on its own shows that one of skill in the art would have no reason to look to Kim to modify Miller.”
The examiner, however, disagrees.  In Miller, there is a need for a proximity sensor to identify when the battery pack 10 and cellular telephone 200 are properly placed (see figure 8A).  For example, the magnets 22 of the battery pack 10 may be partially aligned with the magnets 222 of the cellular telephone 200.

Regarding amended claim 9, applicant’s attention is directed to the rejection to amended claim 9 above for the reasons why it is obvious over Miller in view of Kim D I (KR 1608389B1).
Regarding new claim 21, applicant’s attention is directed to the rejection to claim 21 above for the reasons why it is obvious over Miller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/              Primary Examiner, Art Unit 2646